EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
August 18, 2011, by and between BillMyParents, Inc. (the “Company”), and Michael
R. McCoy (the “Employee”).

BACKGROUND




A.

The Company desires to retain the services of the Employee from the date of this
Agreement (the “Effective Date”).




A.

The Employee is willing to be employed by the Company on the terms and subject
to the conditions set forth in this Agreement.

THE PARTIES AGREE AS FOLLOWS:




1.

Positions and Duties.

1.1

Title.  The Employee shall be employed by the Company as its Chairman and Chief
Executive Officer and the Company agrees to employ and retain the Employee in
such capacity.  The Employee shall report to the Company’s Board of Directors
(the “Board”).

1.2

Duties.  The Employee shall devote substantially all of his business time,
energy, and skill to the affairs of the Company; provided, however, that
reasonable time for personal business, charitable or professional activities
shall be permitted, so long as such activities do not materially interfere with
the Employee’s performance of services under this Agreement.  

a.

Term of Employment.  The term of Employee's employment pursuant to this
Agreement shall commence on the Effective Date, and shall expire three years
from the Effective Date; provided, however, Employee acknowledges that his
employment and Employee may be terminated upon the terms and conditions as
provided in Section 2.  

b.

Employee Indemnification.  The Employee shall be entitled to all rights to
indemnification as a Company director and officer to the fullest extent provided
under the laws of the states of California and Colorado (the Company’s and the
Company’s parent’s state of incorporation), the Company’s Certificate of
Incorporation, as amended, the Company’s Bylaws, and the Company’s insurance
policies.

2.

Terms of Employment.

2.1

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

(a)

“Accrued Compensation” shall mean any accrued Total Cash Compensation, any
benefits under any plan of the Company in which the Employee is a participant to
the full extent of Employee’s rights under such plans, any accrued vacation pay,
and any appropriate business expenses incurred by the Employee in connection
with the performance of Employee’s duties hereunder, all to the extent unpaid on
the date of termination.

(b)

“Base Salary” shall have the meaning set forth in Section 3.1 hereof.

(c)

“Change in Company Control” shall mean the acquisition by a person, group and/or
entity directly or indirectly, of beneficial ownership of more than 50% of the
total voting power of the voting stock of the Company.

(d)

“Death Termination” shall mean termination of the Employee’s employment because
of the death of the Employee.

(e)

“Disability Termination” means termination by the Company upon a reasonable and
warranted medical determination that Employee is incapacitated due to
disability.  The Employee shall be deemed to be incapacitated due to disability
upon such determination and if at the end of any month the Employee is unable to
perform substantially all of his or her duties under this Agreement in the
normal and regular manner due to illness, injury or mental or physical
incapacity, and has been unable so to perform for either (i) three consecutive
full calendar months then ending, or (ii) 90 or more of the normal working days
during the 12 consecutive full calendar months then ending.  Nothing in this
paragraph shall alter the Company’s obligations under applicable law, which may,
in certain circumstances, result in the suspension or alteration of the
foregoing time periods.

(f)

“Termination For Cause” means termination by the Company of the Employee’s
employment upon reasonable and substantiated proof presented by Company of the
Employee’s (i) dishonesty or fraud, (ii) gross negligence in the performance of
his or her duties hereunder, (iii) material breach of this Agreement, (iv)
intentional engagement in acts seriously detrimental to the Company’s
operations, (v) conviction of a felony involving moral turpitude, or (vi)
failure to comply with any lawful orders or directions of the Board that are not
incompatible with his position with the Company or manifestly unreasonable or
unethical, provided that the Board delivers to Employee a written notification
specifying in sufficient detail such order or direction and the Employee has
thirty (30) days within which to comply with such order or direction (or such
reasonably shorter period of time if such ordered or directed task by its nature
requires completion in less than thirty (30) days)).

(g)

“Termination Other Than For Cause” means termination by the Company of the
Employee’s employment for any reason other than as specified in Sections 2.1(d),
(e), (f) or (i) hereof.  A reduction in compensation to the Employee, a change
in title or responsibilities not agreed to by the Employee shall constitute a
Termination Other Than For Cause.  

(h)

“Total Cash Compensation” shall mean the Employee’s Base Salary (as defined in
Section 3.1) plus any cash bonuses, commissions or similar incentive payment
accrued during any single calendar year.

(i)

“Voluntary Termination” means termination of the Employee’s employment by the
voluntary action of the Employee other than by reason of a Disability
Termination or a Death Termination.

2.2

Termination for Cause.  Upon Termination for Cause, the Company shall pay the
Employee all Accrued Compensation, if any.  If such termination occurs in the
first year of the Agreement, Employee shall nevertheless be entitled to retain
the remainder of his entire first year Base Salary.

2.3

Termination Other Than For Cause.  The following shall be the result of a
Termination Other Than For Cause of the Employee during the term of this
Agreement:  

a.

Within two (2) days of termination, the Company shall pay the Employee all
Accrued Compensation, if any, and shall make a lump sum payment in an amount
equal to the Employee’s Base Salary for twelve months.  

b.

The Company will also maintain any fringe benefits in place on behalf of the
Employee at the time of termination as outlined in Section 3.2 (a), from the
date of termination until twelve months from the time of Termination.

c.

The opportunity for vesting of any outstanding options or warrants to purchase
shares in the Company’s stock by Employee shall continue for 12 months from the
time of termination

2.4

Disability Termination.  The Company shall have the right to affect a Disability
Termination by giving written notice thereof to the Employee.  Upon a bona fide
Disability Termination, the Company shall pay the Employee all Accrued
Compensation, if any, and shall continue to pay the Employee Base Salary for a
period of twelve (12) months from the date of termination at the rate and upon
the normal payroll schedule in effect at the time of termination.

2.5

Death Termination.  In the event of the Employee’s death during the term of this
Agreement, the Employee’s employment shall be deemed to have terminated as of
the last day of the month during which his or her death occurs, and the Company
shall promptly pay to the Employee’s estate Accrued Compensation, if any, and
shall continue to pay the Employee’s estate the Employee Base Salary for a
period of twelve (12) months from the date of termination at the rate and upon
the normal payroll schedule in effect at the time of termination.

3.

Salary, Benefits, Bonus, Equity Compensation; Change in Company Control

3.1

Base Salary.  As payment for the services to be rendered by the Employee as
provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, the Company shall pay the Employee a “Base Salary” at the rate of
$360,000 per year, the first year payable in advance as a lump sum on the
Effective Date of this Agreement.  In the event that Employee voluntarily
terminates his employment during the first year of this Agreement, Employee will
be required to reimburse Company for the pro-rata portion of his Base Salary
that has not been earned.  Base Salary for subsequent years shall be paid in
accordance with the Company’s normal payroll schedule.

3.2

Fringe Benefits.

(a)

Fringe Benefits.  The Employee shall be eligible to participate in any of the
Company’s benefit plans as are now generally available or later made generally
available to senior officers of the Company, including, without limitation,
medical, dental, life, and disability insurance plans.

(b)

Expense Reimbursement.  The Company agrees to reimburse the Employee for all
reasonable, ordinary and necessary travel and entertainment expenses incurred by
the Employee in conjunction with Employee’s services to the Company consistent
with the Company’s standard reimbursement policies.  The Company shall pay
travel costs incurred by the Employee in conjunction with his or her services to
the Company consistent with the Company’s standard travel policy.

(c)

Paid Time Off.  The Employee shall be entitled, without loss of compensation, to
six weeks of Paid Time Off per year.  

3.3

Bonus.  The Employee shall be eligible for an annual cash bonus equal to a
minimum 100% of base salary and up to 150% of base salary.  This annual cash
bonus shall consist of the following two parts: (1) A fixed portion part which
shall be guaranteed at 50% of Employee’s annual Base Salary, and (2) A
contingent portion part consisting of 50% to 100% of Employee’s annual Base
Salary based upon reasonable performance objectives as recommended by Employee
and reasonably approved by the Board.  These objectives shall be agreed upon
within 90 days of the execution of this Agreement.

3.4

Equity Compensation.  Management may, in its discretion, recommend to the Board
(or an authorized committee) that Employee be granted additional equity
compensation in the form of shares of stock or options to purchase stock.  The
approval of this equity incentive plan will be in the sole discretion of the
Board or an authorized committee.  In any event, and as an additional incentive
for the Employee to accept employment with the Company and to serve the Company
in the positions previously listed, upon the execution of this Agreement, the
Employee shall be granted options or warrants to purchase up to 10,600,000
shares of the Company’s common stock.  In connection with such grant, the
general terms of the options or warrants shall be in accordance with the terms
of the Stock Option Grant Notice attached hereto as Exhibit A which shall be
executed upon the execution of this Agreement and incorporated into this
Agreement by reference.  The price and vesting terms shall be as follows:

a.

The exercise price shall be the closing market price of the Company’s common
stock on the date prior to the Employee’s entering into such stock option or
warrant agreement; and

b.

Vesting shall occur as follows: 1) 1,100,000 shares shall vest upon the
execution of this Agreement 2) one million shares shall vest on both the third
and sixth month’s anniversary dates of this Agreement (a total of two million
shares); 3) 250,000 shares shall vest each month on the seventh through
thirty-sixth month’s anniversary dates of this agreement

3.5

IRC Section 409A. To the extent that this Agreement or any part thereof is
deemed to be a nonqualified deferred compensation plan subject to Section 409A
of the Internal Revenue Code and the regulations and guidance promulgated
thereunder, (i) the provisions of this Agreement shall be interpreted in a
manner to comply in good faith with Section 409A of the Code, and (ii) the
parties hereto agree to amend this Agreement, if necessary, for the purposes of
complying with Section 409A of the Code promptly upon issuance of any
regulations or guidance thereunder; provided that any such amendment shall not
materially change the present value of the benefits payable to Employee
hereunder or otherwise materially and adversely affect Employee, or the Company
or any of its related entities, without the written consent of Employee or the
Company, as the case may be.

3.6

Change in Company Control.  Upon a Change in Company Control, all Equity
Compensation granted to Employee as contemplated in this Agreement shall
immediately vest and, within two days of a Change in Company Control, Employee
shall be given a lump sum cash payment equal to one and one-half times
Employee’s annual Base Salary.  All other terms of this Agreement shall remain
in effect.

4.

Human Resources Policies and Procedures.  Employee agrees to abide by personnel
policies and procedures promulgated by the Company.  

5.

Miscellaneous.

5.1

Waiver.  The waiver of the breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

5.2

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be given by personal or courier delivery, facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given upon receipt if personally delivered or delivered
by courier, on the date of transmission if transmitted by facsimile, or three
days after mailing if mailed, to the addresses of the Company and the Employee
contained in the records of the Company at the time of such notice.  Any party
may Change such party’s address for notices by notice duly given pursuant to
this Section 5.2.

5.3

Headings.  The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

5.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts entered into
and wholly to be performed within the State of California by California
residents.

5.5

Survival of Obligations.  This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
or successor of the Company and in accordance with Section 3.6 of this
Agreement) or by the Employee without the prior written consent of the other
party.

5.6

Counterparts.  This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one and the same Agreement.

5.7

Withholding.  All sums payable to the Employee hereunder shall be reduced only
by all federal, state, local, and other withholdings and similar taxes and
payments required by applicable law.

5.8

Enforcement.  If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

5.9

Entire Agreement; Modifications.  Except as otherwise provided herein or in the
Exhibits hereto, this Agreement represents the entire understanding among the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to the Employee from the Company.  All modifications to the
Agreement must be in writing and signed by each of the parties hereto.

5.10

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement (whether in contract or tort, or both) shall be determined by binding
arbitration at San Diego, California, in accordance with the commercial
arbitration rules of the American Arbitration Association, by a panel of three
arbitrators, one chosen by each of the parties and the third by the two so
chosen.  If the two arbitrators cannot agree on a third, then the third shall be
appointed in accordance with such rules.  The prevailing party in any
arbitration proceeding shall be awarded reasonable attorneys fees and costs of
the proceedings.  The arbitration award shall be final, and may be entered in
and enforced by any court having jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.




BillMyParents, Inc.                                      

 EMPLOYEE:




By: /s/ Jonathan Shultz                        

/s/ Michael Robert McCoy                 

Jonathan Shultz                                          

 Michael Robert McCoy

Title:

Chief Financial Officer






